Department of Health and Human Services

DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

In the Case of:
Maria M. Melendez, M.D., DATE: October 20, 1995
Petitioner,

Docket No. C-95-097
Decision No. CR398

-vo-

The Inspector General.

weeererwererererern

DECISION

By letter dated January 24, 1995, Maria M. Melendez,
M.D., the Petitioner herein, was notified by the
Inspector General (I.G.), of the U.S. Department of
Health & Human Services (HHS), that it had been decided
to exclude Petitioner for a period of five years from
participation in the Medicare program and from
participation in the State health care programs described
in section 1128(h) of the Social Security Act (Act),
which are referred to herein as "Medicaid." The I.G.'s
rationale was that exclusion, for at least five years, is
mandated by sections 1128(a)({1) and 1128(c)(3)(B) of the
Act because Petitioner had been convicted of a criminal
offense related to the delivery of an item or service
under Medicaid.

Petitioner requested a review of the I.G.'s action by an
administrative law judge of HHS's Departmental Appeals
Board (DAB). During the telephone prehearing conference
call on April 21, 1995, the I.G. moved for submission of
this case on a written record. Petitioner did not object
to the I.G.'s request. I granted the I.G.'s request.

Because I determined that there are no facts of
decisional significance genuinely in dispute, and that
the only matters to be decided are the legal implications
of the undisputed facts, I have decided the case on the
basis of the parties' written submissions in lieu of an
in-person evidentiary hearing. 42 C.F.R. § 1005.4(b) (12)
(1992).
2

I find no reason to disturb the I.G.'s determination to
exclude Petitioner from participation in the Medicare and
Medicaid programs for a period of five years.

APPLICABLE LAW

Sections 1128(a) (1) and 1128(c)(3)(B) of the Act make it
mandatory for any individual who has been convicted of a
criminal offense related to the delivery of an item or
service under Medicare or Medicaid to be excluded from
participation in such programs for a period of at least
five years.

FINDINGS OF FACT AND CONCLUSIONS OF LAW

1. Petitioner is a medical doctor, practicing in the
Bronx, New York.

2. On August 22, 1994, Petitioner pled guilty in the
District Court of the State of Vermont, Unit 3, Orleans
Circuit, to one count of Medicaid Fraud and one count of
Prescription Fraud. I.G. Exs. 1, 2.!

3. Specifically, the Information charged that, on or
about August 30, 1993, Petitioner intentionally prepared
a false or fraudulent prescription, which she gave to a
Medicaid recipient who was not her patient nor was he
ever examined by her. I.G. Exs. 1 - 3.

4. Allegedly, Petitioner issued the false prescription
knowing that a pharmacy would fill the prescription, as
she directed, and wrongly bill the Medicaid program.
I.G. Ex. 2 at 2 - 3.

5. On September 9, 1993, the pharmacy which received
Petitioner's false prescription, billed the Medicaid
program based on her fraudulent representation. I.G.
Exs. 1, 2.

6. In pleading guilty, Petitioner indicated that there
were sufficient facts to support the charges in count 2
(Medicaid Fraud) and count 3 (Prescription Fraud) of the
Information filed against her. I.G. Ex. 1 at 4; Finding
3.

1 The I.G. submitted three exhibits with her brief
and I have admitted them into evidence. I refer to the
I.G.'s exhibits as "I.G. Ex(s). 1 - 3."
3

7. Petitioner was sentenced by the court to probation,
a $3500 fine, and 100 days of community service. I.G.
Ex. 3 at 1 - 2.

8. The Secretary of HHS has delegated to the I.G. the
authority to determine and impose exclusions pursuant to
section 1128 of the Act. 48 Fed. Reg. 21,662 (1983).

9. On January 24, 1995, the I.G. issued a notice
stating that Petitioner was being excluded from
participation in the Medicare and Medicaid programs for
five years, pursuant to section 1128(a)(1) of the Act.

10. Petitioner's guilty plea, and the court's acceptance
of that plea, constitutes a "conviction," within the
meaning of section 1128(a)(1) and 1128(i) of the Act.

11. Petitioner was convicted of a criminal offense
related to the delivery of an item or service under
Medicaid, within the meaning of section 1128(a) (1) of the
Act. Findings 6, 7, 10.

12. Pursuant to section 1128(a)(1) of the Act, the I.G.
is required to exclude Petitioner from participating in
the Medicare and Medicaid programs.

13. The minimum mandatory period of exclusion pursuant
to section 1128(a)(1) is five years. Act, section
1128 (c) (3) (B).

14. The I.G. properly excluded Petitioner from
participation in Medicare and Medicaid for a period of
five years pursuant to sections 1128(a)(1) and
1128(c) (3) (B) of the Act. Findings 1 - 13.

15. Neither the I.G. nor an administrative law judge has
the authority to reduce the five-year minimum exclusion
mandated by sections 1128(a)(1) and 1128(c)(3)(B) of the
Act.

16. Although Petitioner may indeed provide medical
services to indigent persons, that, also, does not
provide me with authority to waive or lessen her
exclusion.

PETITIONER'S ARGUMENT

Petitioner contends that, under the totality of
circumstances in her case, a five-year sanction is
inherently excessive. Petitioner argues also that the
public has nothing to fear from her continuing to
4

practice in light of the fact that her writing of this
single false prescription was her only transgression of
law.

Petitioner notes that she has had to overcome a history
of childhood deprivation and abuse which have caused her
psychological difficulties in life, which necessitated
extensive treatment and that she now applies her skills
as a psychiatrist to serve a uniquely disadvantaged
clientele in the South Bronx.

Lastly, Petitioner notes that the medicine which she
prescribed contrary to regulation was an antidepressant,
which she needed for own treatment but was unable to
afford. Petitioner has also submitted numerous letters
of support attesting to her professional skills and
service to the community.’

DISCUSSION

I. Petitioner was properly excluded under section
1128(a) (1) of the Act.

The statute under which the I.G. seeks to exclude
Petitioner -- section 1128(a)(1) -- requires, initially,
that Petitioner have been convicted of a criminal
offense.

Section 1128(i) of the Act provides that an individual
will be deemed "convicted" under any of the following
circumstances:

(1) when a judgment of conviction has been entered
against the individual or entity by a federal,
State, or local court, regardless of whether there
is an appeal pending or whether the judgment of:
conviction or other record relating to criminal
conduct has been expunged;

(2) when there has been a finding of guilt against
the individual or entity by a federal, State, or
local court;

2 In her responsive brief, Petitioner included
numerous letters and refers to them in the brief as
"Exhibit A." I have relabelled this exhibit as
Petitioner's exhibit 1 "P. Ex. 1," in accordance with my
Order and Schedule for Filing Briefs and Documentary
Evidence, dated April 25, 1995. I admit P. Ex. 1 into
evidence.
5

(3) when a plea of guilty or nolo contendere by the
individual or entity has been accepted by a federal,
State, or local court; or

(4) when the individual or entity has entered into
participation in a first offender, deferred
adjudication, or other arrangement or program where
judgement of conviction has been withheld.

In the case at hand, sections 1128(i)(1) and (3) are
obviously applicable. Petitioner pled guilty and the
court clearly accepted such plea when it imposed a
sentence. Findings 2, 6, 7; I.G. Ex. 3.

Next, the statute requires that the criminal activity
have been program related. It is well established that
financial misconduct directed at Medicare and Medicaid,
in connection with the delivery of items or services
under the programs, constitutes a program-related offense
invoking mandatory exclusion. Jack W. Greene, DAB CR19
(1989), aff'd DAB 1078 (1989), aff'd sub nom. Greene v.
Sullivan, 731 F. Supp. 835, 838 (E.D. Tenn. 1990). In
this regard, Petitioner's misrepresentations resulted in
the payment by Medicaid of a fraudulent claim. Moreover,
Petitioner's offense was program related because Medicaid
was the victim of the offense. Jan Klein, DAB CR177
(1992). For these reasons, Petitioner's conviction was
related to the delivery of an item or service under
Medicaid.

In this case, the I.G. made the determination that
Petitioner's conviction was governed by section
1128(a)(1). Once that determination was made, the I.G.
had no discretion to impose anything but a mandatory
five-year exclusion. i ,
DAB 1334, at 7 (1992). I conclude that in this case, the
I.G. properly classified Petitioner's conviction as
falling under the minimum mandatory exclusion authority
of sections 1128(a)(1) and 1128(c)(3)(B). The law
requires’ that Petitioner be excluded for at least five
years.

II. The 1.G. is entitled to prevail as a matter of law.

As noted above, Petitioner offers several explanations
for her criminal behavior -- j.e., psychological
difficulties and financial hardship. She claims also
that any violation of law on her part is more than
balanced by her community service. However, under
section 1128(a)(1), proof that a relevant criminal
conviction has occurred ends the inquiry as to whether
6

mandatory exclusion is justified. DeWayne Franzen, DAB
1165 (1990). The administrative law judge does not look
beyond the fact of conviction, or entertain claims of
innocence, or evaluate explanations for the misconduct,
or consider evidence intended to mitigate the minimun
exclusionary period. It is also well established that
the intent of the individual committing the criminal
offense is not relevant.

, DAB 1173 (1990).
Consequently, Petitioner's explanations are not relevant
or material to the outcome of this case.

Section 112(c) (3) (B) of the Act requires that an
exclusion imposed under section 1128(a)(1) be for a
mandatory minimum period of at least five years. Chris
Mark Spierer, DAB CR360 (1995); , DAB
CR347 (1994). This five-year mandatory minimum
requirement is also codified at 42 C.F.R. § 1001.102(a).
Neither the administrative law judge nor the 1.G is
authorized to reduce the five-year mandatory minimum
exclusion. Maximo Levin, DAB CR343 (1994). Since the
I.G. excluded Petitioner pursuant to section 1128(a) (1),
the five-year exclusion is deemed reasonable as a matter
of law.

For the reasons stated above, the I.G. is entitled to
prevail as a matter of law. Thus, for the purposes of
this decision and to resolve this summary disposition
issue, I find that there is no material fact in dispute,
and the I.G. is entitled to summary disposition.

CONCLUSION

Petitioner's exclusion, for at least five years, is
mandated by sections 1128(a)(1) and 1128(c)(3)(B) of the
Act because of her conviction of a criminal offense ©
related to the delivery of an item or service under
Medicaid.

/s/

Joseph K. Riotto
Administrative Law Judge
